DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
A Preliminary Amendment was filed on December 26, 2019 amending claims 1-7, 9, and 10 and canceling claim 8, has been entered. Accordingly, the pending claims and those subject to examination are claims 1-7 and 9-17.

Specification
The disclosure is objected to because the applicant’s Remarks says there is both a clean and marked up version of the specification amended on December 26, 2019. But the examiner does not find the marked up version of the specification in the documents. Therefore, it is very difficult for the examiner to know how the specification has been amended. Therefore, the examiner objects to specification. 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they are too blurry to the point of being nearly illegible. A new set of drawings with clear text is required. For example, in Fig. 5, it is difficult to make out what the text in S204 reads, and difficult to even read “S204” itself, it appears somewhat like: 8204. 
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-7 are objected to for not using the Oxford comma. This makes the claim hard to read and knowing where the indents should be difficult. Claim 1 recites in part, with Oxford commas added in bold: 
determining the number of overlapping regions of the first vehicle and the second vehicle based on the first vehicle size information, the second vehicle size information[,] and the vehicle driving information; and 
determining risk degree information of driving behavior based on the number of overlapping regions, the vehicle driving information [,] and the vehicle driving environment information.  
Appropriate correction is required throughout all the claims that contain such lists of three or more items. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 2-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 is rejected for teaches premising the method on “when the number of overlapping regions is 0” but then reciting determining “the remaining collision time duration (TTC) comprises a first remaining collision time duration in a X-axis direction and a second remaining collision time duration in a Y-axis direction”. Since the present application teaches that when an overlapping region is 0 that means there is a potential collision only along one axis, how can there by a TTC in both the X and Y directions? 
Furthermore, in a second written description rejection, how can there be more than one TTC? Isn’t the TTC just one single time at which both vehicles meet? 
Claim 2 is also rejected for teaching: “determining the risk degree information of the driving behavior based on 
the first remaining collision time duration, 
the second remaining collision time duration, 
the stopping time duration and 
a preset risk level probability model”.
Does the system and method disclosed really determine “risk degree information” based on all four of these items at the same time? That is what is implied by the word “and” after the word “duration”. Yet it seems to the examiner that, as taught in claim 3, the use of the preset risk level probability model is only used if the preset threshold value is in a safe state or if “the remaining collision time duration is greater than the stopping time duration.” For examination purposes, claim 2 will be interpreted as teaching: determining the risk degree information of the driving behavior based on the first three items listed or the last item. 
Claim 5 is also rejected for lacking written description. Claim recites in part: determining the risk level based on 
the remaining collision time duration, 
the stopping time duration, 
the escape time duration and 
the preset risk level probability model
But, as in claim 2, the specification does not describe how all four of these will be used at once. Rather, the specification describes how the first three can be used, or the last can be used, depending on the relationship between the TTC and TTS. 

Claim 3 is rejected for lacking written description. The claim recites:
The method for monitoring the driving behavior risk degree according to claim 2, ,] and a preset risk level probability model comprises steps of:
determining a risk level based on the first remaining collision time duration (first TTC, i.e. X-axis TTC), the second remaining collision time duration (second TTC, i.e. Y-axis TTC), the stopping time duration (TTS)[,] and a preset risk level probability model; and 
determining a target risk degree monitoring strategy based on the risk level, the first remaining collision time duration, the second remaining collision time duration and the stopping time duration; and  Page 5 of 11U.S. Application Serial No. 16/626566 Attorney Docket: 88811-35 
determining the risk degree information of driving behavior based on the target risk degree monitoring strategy.  
Paragraphs 0095-0096 of the present application teaches the details of the target risk degree monitoring strategy can be found in step 2043. However, that step is only covered in paragraph 0064, which does not provide written description. Neither does Figs. 6 or 7. For examination purposes, the claim will be interpreted to mean: determine a risk level based on the items listed in the claim, then determine a strategy based on the risk level, such as braking or not, and then finally, execute the strategy.  
Claim 7 presents similar clauses, is rejected for the same reasons as claim 3, and will be interpreted for examination purposes the same way as claim 3. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites in part: “determining the number of overlapping regions”. This lacks antecedent basis. The phrase should read, in the examiner’s view: “determining a 
On this topic, the examiner thinks that claim 2 does not need to recite the entire phrase “the number of overlapping regions of the first vehicle and the second vehicle based on the first vehicle size information, the second vehicle size information[,] and the vehicle driving information” since claim 1, once amended to have antecedent basis, already defines what the “number of overlapping regions” is. Therefore the phrase in claim 2 could be simplified to read: “the number of overlapping regions 
In fact, this shortening of the phrase is done is claim 5 and the use of the phrase in claims 2 and 5 should be uniform, otherwise it becomes confusing if the phrases refer to the same thing. For examination purposes, the phrase in claim 2 will be interpreted as corrected in the previous paragraph.

Claim 4 is rejected for lacking antecedent basis. The claim recites in part: “the step of determining a risk level based on”. This lacks antecedent basis. The examiner believes the phrase should read: “the step of determining the [[a]] risk level based on”. 
On that topic, the examiner thinks that the phrase as amended “determining the risk level” does not need to recite in full “determining a risk level based on the first remaining collision time duration, the second remaining collision time duration, the stopping time duration[,] and a preset risk level probability model”. Since what “determining a risk level” is based on is defined in claim 3, upon which claim 4 is dependent, and upon which the phrase “the risk level” has its antecedent, it is not necessary to repeat the entire phrase of what the risk level is based on in claim 4. This principle applies for the entire claim set. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono (US2008/0097699 A1).

Regarding claim 1, Ono discloses:
A method for monitoring driving behavior risk degree, 
acquiring first vehicle size information of a first vehicle (according to the published specification of the present application (Li et al. US2022/0266842 A1), paragraph 0034, “vehicle size information” can comprise length, width, and height of a vehicle. With that in mind, see Ono, Figs. 15, 18, and 22 and paragraph 0096. The figures clearly show that the sensors in Ono can tell the sizes of the obstacles.),
acquiring second vehicle size information of a second vehicle (see Ono Fig. 27, which shows that the system and method knows the dimensions of the “driver’s vehicle” and another vehicle and the exact point of contact between them.), and 
acquiring vehicle driving information and vehicle driving environment information (according to the specification of the present application, paragraph 0034, “vehicle driving information” can comprise driving speed and acceleration of the first and second vehicles. According to the same paragraph, “vehicle driving environment information” can include weather information such as sunny, foggy, rainy, or dusty weather, and road condition information such as normal, wet, slippery, or snowy road. With that in mind, see Ono, paragraph 0012 for determining that braking with maximum deceleration may avoid a collision. See paragraph 0019, 0066, and 0107. Paragraph 0107 refers to a pedestrian, but in principle this also applies to another vehicle or any “obstruction” as discussed in paragraph 0112. For vehicle driving environment, see paragraph 0109), 
wherein the vehicle driving information comprises 
driving speed information of the first vehicle (see paragraph 0019, 0066) and 
driving speed information of the second vehicle (see paragraph 0107); 
determining the number of overlapping regions of the first vehicle and the second vehicle based on (in the specification of the present application, see the second half of paragraph 0036 and Figs. 2-4, for what constitutes “overlapping regions”. With that in mind, see Fig. 16 and paragraph 0100 and Fig. 25 and paragraph 0125 and Figs. 29A-29D.)
the first vehicle size information (see Fig. 22), 
the second vehicle size information[,] (see Fig. 22) and 
the vehicle driving information (see Fig. 22); and 
determining risk degree information of driving behavior based on (in the specification of the present application, see paragraph 0094 for the risk degree information of driving behavior having three levels: safe, attention reminding, and dangerous.) 
the number of overlapping regions (see Ono, Fig. 16, Fig. 20, and Fig. 22. These show various overlapping regions are contemplated and considered when determining risk degree), 
the vehicle driving information [,] and 
the vehicle driving environment information (for all of the above four bullets, see Ono Figs. 13 for a method for executing avoidance control. By step 106 a future risk map has been created. This risk map incorporates the vehicle size information for the first and second vehicle, and the vehicle driving information, the overlapping regions, and the weather. By step 110 the method creates a TTC risk map. See also Fig. 18 and paragraph 0110 for a risk map with three risk levels: high, medium, and low.).  


Regarding claim 2, Ono discloses the method for monitoring driving behavior risk degree according to claim 1.
Ono further discloses: 
A method for monitoring driving behavior risk degree 
when the number of overlapping regions is 0, the step of determining the number of overlapping regions of the first vehicle and the second vehicle based on the first vehicle size information, the second vehicle size information[,] and the vehicle driving information comprises steps of (in the specification of the present application, see paragraph 0036 and Fig. 2 for the case when the number of overlapping regions equals 0. With that in mind, see Ono, Fig. 27, left image. Ono definitely considers cases in which the overlapping region is 0. See also Figs. 29A and 29B. Fig. 29B surely started with an overlapping region of 0 as indicated by the arrows. ):  Page 4 of 11U.S. Application Serial No. 16/626566 Attorney Docket: 88811-35 
determining a remaining collision time duration and a stopping time duration based on the vehicle driving information and the vehicle driving environment information (in the specification of the present application the “remaining collision time duration” is TTC in paragraph 0042, and “stopping time duration” is TTS in paragraph 0045. TTS can be thought of as time to stop. According to paragraphs 0055-0057 if a host vehicle can stop before a collision (i.e. TTS < TTC) then the risk level is safe. If not, it is dangerous. With that in mind, see Ono, the entire section from paragraph 0117 to 0144. The whole section says that a host vehicle and another vehicle can both engage in "maximum straight braking at the maximum deceleration", as discussed especially in paragraph 0142. A TTC is calculated and a risk level is calculated based on that, then the process is repeated. Then in paragraph 0144 a 3D risk map is created. In some cases, as discussed in paragraph 0143, the risk is low so “loose” braking instead of “maximum” braking is engaged. What this means is that the “arriving position at time T” is the TTS and is less than the distance to the pedestrian in Fig. 20. Therefore, the system determines that maximum braking is not necessary. Furthermore, in paragraph 0123, Ono qualifies the TTC in Fig. 20 is being a TTC only when “an obstruction exists on this point.” When there is no obstruction at the distance Dk that is related to the TTC, the TTC is a TTS. Paragraph 0124 says that the system determines if it is possible to avoid the obstacle based on the TTC, again meaning that in this case the TTC is the TTS.); 
wherein the remaining collision time duration (TTC) is a remaining time duration lasting from the current moment to a time when the first vehicle collides with the second vehicle (see paragraph 0142 for repeating the TTC analysis over and over.); 
the remaining collision time duration (TTC) comprises a first remaining collision time duration in a X-axis direction and a second remaining collision time duration in a Y-axis direction (see Figs. 19, 20, and 21, and paragraph 0121 for lateral positions y1 to y5.); 
the stopping time duration (TTS) is a time duration lasting from the current moment to a moment when the first vehicle stops driving (see Fig. 19 and paragraph 0121. See paragraph 0142 for repeating the TTC analysis over and over.); and 
determining the risk degree information of the driving behavior based on the first remaining collision time duration, the second remaining collision time duration, the stopping time duration[,] and a preset risk level probability model (in the specification of the present application, see paragraph 0052. With that in mind, see Ono paragraph 0122 which states that when “the passage time TTC is smaller, the risk becomes higher”.). 
 
Regarding claim 3, Ono discloses the method for monitoring driving behavior risk degree according to claim 2.
Ono further discloses: 
A method for monitoring the driving behavior risk degree ,] and a preset risk level probability model comprises steps of:
determining a risk level based on the first remaining collision time duration (in the specification of the present application, the first TTC, is the X-axis TTC), the second remaining collision time duration (in the specification of the present application, the second TTC is the Y-axis TTC), the stopping time duration (TTS)[,] and a preset risk level probability model (see Ono, Fig. 13, step 110 for a “TTC risk map”.); and 
determining a target risk degree monitoring strategy based on the risk level, the first remaining collision time duration, the second remaining collision time duration and the stopping time duration (see the 35 U.S.C. § 112(a) section for how this claim will be interpreted. With that in mind, see Ono Fig. 13, step 110); and  Page 5 of 11U.S. Application Serial No. 16/626566 Attorney Docket: 88811-35 
determining the risk degree information of driving behavior based on the target risk degree monitoring strategy (see the 35 U.S.C. § 112(a) section for how this claim will be interpreted. With that in mind, see Ono Fig. 13, step 116). 

Regarding claim 5, Ono discloses the method for monitoring driving behavior risk degree according to claim 1.
Ono further discloses: 
A method for monitoring the driving behavior risk degree in the specification of the present application, see paragraph 0036 and Fig. 3 for the case when the number of overlapping regions equals 1. In this case, at least part of the first and second vehicle overlap along the X axis since they are mostly in the same lane. With that in mind, see Ono for the various number of overlapping regions in Fig 29A-D.): 
determining the remaining collision time duration, the stopping time duration and an escape time duration based on the vehicle driving information and the vehicle driving environment information, wherein (in the specification of the present application, see paragraph 0069 for what an escape time duration, TTE, is.) 
the escape time duration is a time duration lasting from the current time moment to a target moment (see Ono, Fig. 19 and 20. In Fig. 20, the both escape trajectory that is actually taken appears to be somewhere between y3 and y4 of Fig. 19. Since Fig. 19 shows that each trajectory has an arriving time associated with it, the escape time duration is calculated), and 
the target moment is a moment when the overlapping regions between the first vehicle and the second vehicle disappears (in the specification of the present application this means when the host vehicle is no longer aligned with the obstacle on any of the host vehicle’s axes. The dashed line in Fig. 19 is that moment. See also Fig. 13, step 112); 
determining the risk level based on 
the remaining collision time duration, 
the stopping time duration, 
the escape time duration and 
the preset risk level probability model (for all these bullets see Fig. 13, step 110); 
determining the target risk degree monitoring strategy based on 
the risk level, 
the remaining collision time duration, 
the stopping time duration and 
the escape time duration (Fig. 13, step 114); and
determining the risk degree information of driving behavior based on 
the target risk degree monitoring strategy (this “the risk degree” has its antecedent in the first bullet of this claim. See Ono, Fig. 13, step 116).  

Regarding claim 6, Ono discloses the method for monitoring driving behavior risk degree according to claim 5.
Ono further discloses: 
A method for monitoring driving behavior risk degree 
determining the risk level as the safe state, when the escape time duration (TTE) is greater than or equal to the remaining collision time duration (TTC) for escape trajectories (see Ono, Figs. 19, 20, and 22 and paragraph 0122 for the “shortest avoidance trajectory” being superposed and displayed” in Fig. 20. The figure was made using the “passage time TTC”. According to paragraph 0123 some paths in Fig. 20 labeled a TTC are actually a TTS or a TTE.); or 
determining the risk level based on the preset risk level probability model when the escape time duration (TTE) is less than the remaining collision time duration (TTC) (in the specification of the present application, see paragraph 0075-0077 for the written description of this claim. With that in mind, see Ono paragraph 0122 which states that when “the passage time TTC is smaller, the risk becomes higher”.).).

Regarding claim 7, Ono discloses the method for monitoring driving behavior risk degree according to claim 1.
Ono further discloses: 
A method for monitoring driving behavior risk degree 
when the number of overlapping regions is 2, the step of determining risk degree information of driving behavior based on 
the number of overlapping regions, 
the vehicle driving information (see Ono for the various number of overlapping regions in Fig 29A-D. See paragraph 0122 for when the TTC is smaller, the risk becomes higher. See also Fig. 20.) and 
the vehicle driving environment information comprises steps of: 
determining the remaining collision time duration and the stopping time duration according to the vehicle driving information and the vehicle driving environment information (see Ono, the entire section from paragraph 0117 to 0144. The whole section says that a host vehicle and another vehicle can both engage in "maximum straight braking at the maximum deceleration", as discussed especially in paragraph 0142. A TTC is calculated and a risk level is calculated based on that, then the process is repeated. Then in paragraph 0144 a 3D risk map is created. In some cases, as discussed in paragraph 0143, the risk is low so “loose” braking instead of “maximum” braking is engaged. What this means is that the “arriving position at time T” is the TTS and is less than the distance to the pedestrian in Fig. 20. Therefore, the system determines that maximum braking is not necessary. Furthermore, in paragraph 0123, Ono qualifies the TTC in Fig. 20 is being a TTC only when “an obstruction exists on this point.” When there is no obstruction at the distance Dk that is related to the TTC, the TTC is a TTS. Paragraph 0124 says that the system determines if it is possible to avoid the obstacle based on the TTC, again meaning that in this case the TTC is the TTS.); 
determining the risk level based on the remaining collision time duration, the stopping time duration and the preset risk level probability model (see Ono, Fig. 13, step 110 for a “TTC risk map”.); 
determining the target risk degree monitoring strategy based on the risk level, the remaining collision time duration and the stopping time duration (see Ono Fig. 13, step 110); and 
determining the risk degree information of driving behavior based on the target risk degree monitoring strategy (see Ono Fig. 13, step 116).  

Regarding claim 9, Ono discloses the method for monitoring driving behavior risk degree according to claim 1.
Ono further discloses: 
A device for monitoring driving behavior risk degree, comprising: 
a memory, 
a processor and 
computer program stored in the memory and executable by the processor, 
the processor is configured to, see Ono, Fig. 1 and paragraph 0068).  

Regarding claim 10, Ono discloses the method for monitoring driving behavior risk degree according to claim 1.
Ono further discloses: 
A computer readable storage medium which stores a computer program, 
the computer program is configured to, when being executed by a processor, implement the method according to see Ono, Fig. 1 and paragraph 0068).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Liu (CN110065494A).

Regarding claim 4, Ono discloses the method for monitoring driving behavior risk degree according to claim 3.
Ono further teaches: 
A method for monitoring the driving behavior risk degree 
the step of determining a [“a” should be “the”] risk level based on the first remaining collision time duration, the second remaining collision time duration, the stopping time duration[,] and a preset risk level probability model comprises steps of:
determining the risk level as the dangerous state, when an absolute value of a difference value between the first remaining collision time duration and the second remaining collision time duration is less than a preset threshold value (see Ono, paragraph 0148. The TTC risk predicting means predicts a collision the risk is “danger”.); or 
determining the risk level as the safe state, when the absolute value of the difference value between the first remaining collision time duration and the second remaining collision time duration is greater than or equal to the preset threshold value (see Ono, the entire section from paragraph 0117 to 0144. The whole section says that a host vehicle and another vehicle can both engage in "maximum straight braking at the maximum deceleration", as discussed especially in paragraph 0142. A TTC is calculated and a risk level is calculated based on that, then the process is repeated. Then in paragraph 0144 a 3D risk map is created. In some cases, as discussed in paragraph 0143, the risk is low so “loose” braking instead of “maximum” braking is engaged. What this means is that the “arriving position at time T” is the TTS and is less than the distance to the pedestrian in Fig. 20. Therefore, the system determines that maximum braking is not necessary. Furthermore, in paragraph 0123, Ono qualifies the TTC in Fig. 20 is being a TTC only when “an obstruction exists on this point.” When there is no obstruction at the distance Dk that is relate to the TTC, the TTC is a TTS. Paragraph 0124 says that the system determines if it is possible to avoid the obstacle based on the TTC, again meaning that in this case the TTC is the TTS.); or 
determining the risk level based on the preset risk level probability model, when (this claim is teaching, in one broad reasonable interpretation, that under certain conditions having to do with TTC and TTS the risk level is set based on a number from the risk level probability model. Therefore no rejection will be written for this phrase. ) 
the absolute value of the difference value between the first remaining collision time duration and the second remaining collision time duration is greater than [or equal to?] the preset threshold value (i.e. safe state) or 
the remaining collision time duration is greater than the stopping time duration (for both of the above two bullets see: see Ono, the entire section from paragraph 0117 to 0144. The whole section says that a host vehicle and another vehicle can both engage in "maximum straight braking at the maximum deceleration", as discussed especially in paragraph 0142. A TTC is calculated and a risk level is calculated based on that, then the process is repeated. Then in paragraph 0144 a 3D risk map is created. In some cases, as discussed in paragraph 0143, the risk is low so “loose” braking instead of “maximum” braking is engaged. What this means is that the “arriving position at time T” is the TTS and is less than the distance to the pedestrian in Fig. 20. Therefore, the system determines that maximum braking is not necessary. Furthermore, in paragraph 0123, Ono qualifies the TTC in Fig. 20 is being a TTC only when “an obstruction exists on this point.” When there is no obstruction at the distance Dk that is relate to the TTC, the TTC is a TTS. Paragraph 0124 says that the system determines if it is possible to avoid the obstacle based on the TTC, again meaning that in this case the TTC is the TTS.).  
Yet Ono does not explicitly further teach:
the risk level comprises 
a dangerous state, 
an attention reminding state[,] and 
a safe state.
However, Liu teaches:
the risk level comprises 
a dangerous state, 
an attention reminding state[,] and 
a safe state (see page 4 of the attached English translation for the “safe condition,” see page 6 for the “dangerous grade,” see page 6 for the “warning distance range”.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ono, to add the additional features of three risk levels, as taught by Liu. The motivation for doing so would be to promote safe traveling by preventing collisions, as recognized by Liu (see the end of the second to last paragraph on page 6.). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aoyagi (US2018/0259636 A1) teaches in Figs. 3 and 6 determining the X and Y positions and velocities of vehicles and taking precautions when the vehicles might intersect. 
Dax (US2021/0229656 A1) teaches various overlap regions, and TTCs, and TTSs. 
Lan (US2019/0152490 A1) teaches in Fig. 2, predicting if a host vehicle will intersect with a pedestrian or another object. Lan also teaches taking precautionary steps. 
You (US2018/0099665 A1 ) teaches at least breaking velocities into X and Y components for collision prediction purposes. 
Li et al. (US2020/0363818 A1), hereinafter Li ‘818, teaches in paragraphs 0059-0061 an example in which a host vehicle needs “at least 4 seconds to come to a full stop” to avoid a collision. Yet, given the host vehicle’s current speed, distance from the obstacle, and deceleration ability, the host vehicle does not need to start braking for another 3 seconds. The vehicle can wait 3 seconds and still stop in time to avoid the collision. The STH is therefore 3 seconds. Paragraph 0061 teaches that “if the runtime exception [i.e. computer freeze] resolves itself during the STH” the vehicle may continue without making precautionary measures. But if not, the vehicle will still have time to make a precautionary maneuver. If a vehicle’s sensor are not communicating properly and the system cannot recompute the STH continuously, such as every 100 ms, as taught in paragraph 0063, then the vehicle must go with the last safety trajectory it computed. Although the driving situation may have changed, the host vehicle will still begin braking or otherwise seeking to avoid a collision if the runtime exception does not resolve itself by the STH. 
Shalev-Shwartz (US2019/0291726 A1) teaches in paragraph 0011 a system that determines a “next-state distance” between two vehicles that would result if a planned host vehicle action were taken. The system then compares this distance with the maximum braking distance of the host vehicle and the maximum braking distance of the other vehicle. If the host vehicle will not be able to stop in time to avoid a collision if the other vehicle happens to slam on its brakes, then the host vehicle will not take the planned action because. For example, in Fig. 32A the host vehicle 3206 could change lanes and avoid an accident, while in Fig. 32B it could not. The system also teaches in paragraphs 0298, 0301, 0308, and 0315 that distances can change due to icy roads, for example, or a sensor failure.
Talamonti et al. (US2018/0286242 A1) teaches that a system can view a driving situation as safe, give a warning, or automatically brake when an emergency demands it. 
Tamura et al. (US2019/0061750 A1) teaches in Figs. 2 and 4 determining a TTC and an amount of overlap with a vehicle body. 
Yoshizawa (US2016/0328974 A1) teaches at least breaking velocities into X and Y components for collision prediction purposes.
Gao (CN108010388 A) teaches determining a projection value of a certain normal vector. And on page 7 of the attached English translation whether there is “overlapping” and in how many seconds, TTC. Page 5 teaches determining the “possibility of collision” which is teaching whether “two polygons are at some tracing point overlap”. There “multiple” overlaps, as shown in Figs. 5-8, i.e. multiple ways in which the overlap can occur. See claim 6 for the collision detection method including “information of vehicles include vehicle dimension information, acceleration information,” etc.  According to page 6 this can include the “shape” of the vehicles. Yet this does not teach shifting to a preset risk model if the TTS and TTC are within a certain relationship to one another, as the present application, claim 4 teaches. 
Jiang (CN108806018 A) teaches on page 13 of the attached English translation determining the velocities of the first and second vehicles in their X and Y components (see page 9 for the longitudinal and lateral velocities”. Determining a TTC. Comparing the TTC to a “default duration” to determine a “historical risk value”. Page 5 teaches determining when the “lane line intersects”. See the same page for determining the time to braking. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL M. ROBERT/Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665